UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21625 Intrepid Capital Management Funds Trust (Exact name of registrant as specified in charter) 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach, FL 32250 (Address of principal executive offices) (Zip code) Mark F. Travis 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach, FL 32250 (Name and address of agent for service) 1-904-246-3433 Registrant's telephone number, including area code Date of fiscal year end: 09/30/10 Date of reporting period:06/30/10 Item 1. Schedule of Investments. Schedule of Investments June 30, 2010 (Unaudited) Intrepid Capital Fund Shares Value COMMON STOCKS - 58.12% Administrative and Support Services - 1.77% Mantech International Corp. (a) $ Animal Production - 0.38% HQ Sustainable Maritime Industries, Inc. (a) Beverage and Tobacco Product Manufacturing - 0.73% Brown-Forman Corp. - Class B Constellation Brands, Inc. (a) Broadcasting (except Internet) - 1.79% Comcast Corp. - Class A Chemical Manufacturing - 3.49% Endo Pharmaceuticals Holdings, Inc. (a) Gilead Sciences, Inc. (a) Prestige Brands Holdings, Inc. (a) Clothing and Clothing Accessories Stores - 1.25% Foot Locker, Inc. Computer and Electronic Product Manufacturing - 3.92% CSG Systems International, Inc. (a) Dell, Inc. (a) Mocon, Inc. Tekelec (a) Data Processing, Hosting and Related Services - 1.29% Automatic Data Processing, Inc. Electronics and Appliance Stores - 0.53% Aaron's, Inc. Food and Beverage Stores - 2.23% Weis Markets, Inc. Food Manufacturing - 2.71% Kraft Foods, Inc. Sara Lee Corp. Insurance Carriers and Related Activities - 7.89% Baldwin & Lyons, Inc. Berkshire Hathaway, Inc. - Class B (a) Brown & Brown, Inc. Hilltop Holdings, Inc. (a) The Travelers Companies, Inc. Merchant Wholesalers, Nondurable Goods - 2.11% Central Garden and Pet Co. (a) Mining (except Oil and Gas) - 3.75% Newmont Mining Corp. Pan American Silver Corp. (b) Miscellaneous Manufacturing - 7.38% CR Bard, Inc. ICU Medical, Inc. (a) Jakks Pacific, Inc. (a) Oil-Dri Corporation of America Semperit AG Holding (b) Motor Vehicle and Parts Dealers - 0.69% Midas, Inc. (a) Oil and Gas Extraction - 1.46% Bill Barrett Corp. (a) Performing Arts, Spectator Sports, and Related Industries - 2.27% Dover Motorsports, Inc. (a) International Speedway Corp. Professional, Scientific, and Technical Services - 4.18% EPIQ Systems, Inc. (a) Total Systems Services, Inc. Publishing Industries (except Internet) - 1.01% John Wiley & Sons, Inc. - Class A Rental and Leasing Services - 1.67% Rent-A-Center, Inc. (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 2.31% Federated Investors, Inc. Support Activities for Transportation - 2.33% Tidewater, Inc. Telecommunications - 0.98% Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Cost $86,782,766) Principal Amount CONVERTIBLE BONDS - 1.05% Ambulatory Health Care Services - 0.04% Chemed Corp. 1.875%, 05/15/2014 $ Merchant Wholesalers, Nondurable Goods - 0.56% Spartan Stores, Inc. 3.375%, 05/15/2027 Oil and Gas Extraction - 0.45% Bill Barrett Corp. 5.000%, 03/15/2028 TOTAL CONVERTIBLE BONDS (Cost $1,546,054) CORPORATE BONDS - 25.84% Apparel Manufacturing - 0.53% Perry Ellis International, Inc. 8.875%, 09/15/2013 Chemical Manufacturing - 1.67% Church & Dwight Co., Inc. 6.000%, 12/15/2012 Clothing and Clothing Accessories Stores - 2.79% Collective Brands, Inc. 8.250%, 08/01/2013 Hanesbrands, Inc. 4.121%, 12/15/2014 (c) Computer and Electronic Product Manufacturing - 1.25% Communications & Power Industries, Inc. 8.000%, 02/01/2012 Construction of Buildings - 1.84% Blount, Inc. 8.875%, 08/01/2012 Electronics and Appliance Stores - 0.95% RadioShack Corp. 7.375%, 05/15/2011 Fabricated Metal Product Manufacturing - 1.77% Silgan Holdings, Inc. 7.250%, 08/15/2016 Silgan Holdings, Inc. 6.750%, 11/15/2013 Food Services and Drinking Places - 1.04% Brinker International, Inc. 5.750%, 06/01/2014 Merchant Wholesalers, Durable Goods - 0.80% Interline Brands, Inc. 8.125%, 06/15/2014 Merchant Wholesalers, Nondurable Goods - 0.71% Central Garden and Pet Co. 8.250%, 03/01/2018 Motor Vehicle and Parts Dealers - 1.13% PEP Boys - Manny Moe & Jack 7.500%, 12/15/2014 Performing Arts, Spectator Sports, and Related Industries - 1.70% Speedway Motorsports, Inc. 6.750%, 06/01/2013 Plastics and Rubber Products Manufacturing - 0.71% AEP Industries, Inc. 7.875%, 03/15/2013 Primary Metal Manufacturing - 0.97% Gibraltar Industries, Inc. 8.000%, 12/01/2015 (c) Professional, Scientific, and Technical Services - 2.05% Bio-Rad Laboratories, Inc. 7.500%, 08/15/2013 Valassis Communications, Inc. 8.250%, 03/01/2015 Publishing Industries (except Internet) - 3.29% American Greetings Corp. 7.375%, 06/01/2016 Scholastic Corp. 5.000%, 04/15/2013 Rental and Leasing Services - 1.20% Mobile Mini, Inc. 6.875%, 05/01/2015 Mobile Mini, Inc. 9.750%, 08/01/2014 Telecommunications - 1.44% Syniverse Technologies, Inc. 7.750%, 08/15/2013 TOTAL CORPORATE BONDS (Cost $38,705,774) Shares REAL ESTATE INVESTMENT TRUST - 2.18% Potlatch Corp. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $3,025,502) SHORT TERM INVESTMENTS - 13.86% Money Market Funds - 3.31% SEI Daily Income Trust Treasury Fund 0.01% (c) Principal Amount U.S. Treasury Bills - 10.55% 0.176%, 08/05/2010 (d) $ 0.079%, 09/23/2010 (d) 0.109%, 10/28/2010 (d) 0.134%, 11/12/2010 (d) TOTAL SHORT TERM INVESTMENTS (Cost $21,011,546) Total Investments(Cost $151,071,642) - 101.05% Liabilities in Excess of Other Assets - (1.05)% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) Variable rate security.The rate shown is as of June 30, 2010. (d) Rate shown is the effective yield based on purchase price.The calculation assumes the security is held to maturity. Schedule of Investments June 30, 2010 (Unaudited) Intrepid Small Cap Fund Shares Value COMMON STOCKS - 80.54% Accommodation - 1.58% Gencor Industries, Inc. (a) International Speedway Corp. - Class A Administrative and Support Services - 1.42% Mantech International Corp. (a) Animal Production - 0.43% HQ Sustainable Maritime Industries, Inc. (a) Apparel Manufacturing - 1.07% Maidenform Brands, Inc. (a) Beverage and Tobacco Product Manufacturing - 0.88% Constellation Brands, Inc. (a) Chemical Manufacturing - 4.60% Endo Pharmaceuticals Holdings, Inc. (a) Landec Corp. (a) Prestige Brands Holdings, Inc. (a) Sensient Technologies Corp. Clothing and Clothing Accessories Stores - 0.96% Foot Locker, Inc. Computer and Electronic Product Manufacturing - 8.00% Applied Signal Technology, Inc. Communications Systems, Inc. CSG Systems International, Inc. (a) Mocon, Inc. Tekelec (a) Tellabs, Inc. Credit Intermediation and Related Activities - 1.61% Fifth Street Finance Corp. OceanFirst Financial Corp. Washington Federal, Inc. Electronics and Appliance Stores - 2.08% Aaron's, Inc. Fabricated Metal Product Manufacturing - 0.86% Ducommun, Inc. Food and Beverage Stores - 6.74% Core-Mark Holding Co. Inc. (a) Spartan Stores, Inc. Weis Markets, Inc. Food Manufacturing - 0.12% Harbinger Group, Inc. (a) Food Services and Drinking Places - 1.31% Nathan's Famous, Inc. (a) Papa Johns International, Inc. (a) Insurance Carriers and Related Activities - 6.67% AMERISAFE, Inc. (a) Baldwin & Lyons, Inc. - Class B Brown & Brown, Inc. Hilltop Holdings, Inc. (a) Horace Mann Educators Corp. Machinery Manufacturing - 0.29% Blount International, Inc. (a) Merchant Wholesalers, Nondurable Goods - 0.66% Central Garden and Pet Co. - Class A (a) Mining (except Oil and Gas) - 5.44% Pan American Silver Corp. (b) Royal Gold, Inc. Miscellaneous Manufacturing - 6.88% Hillenbrand, Inc. ICU Medical, Inc. (a) Jakks Pacific, Inc. (a) Oil-Dri Corporation of America Semperit AG Holding (b) STERIS Corp. Miscellaneous Store Retailers - 0.50% PetSmart, Inc. Motor Vehicle and Parts Dealers - 0.71% Midas, Inc. (a) Oil and Gas Extraction - 3.52% Bill Barrett Corp. (a) Contango Oil & Gas Co. (a) Performing Arts, Spectator Sports, and Related Industries - 1.05% Speedway Motorsports, Inc. Pipeline Transportation - 1.15% WGL Holdings, Inc. Printing and Related Support Activities - 0.39% CSS Industries, Inc. Professional, Scientific, and Technical Services - 6.84% Bio-Rad Laboratories, Inc. (a) EPIQ Systems, Inc. Total Systems Services, Inc. Rental and Leasing Services - 2.38% Rent-A-Center, Inc. (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.69% Federated Investors, Inc. Support Activities for Transportation - 3.11% Tidewater, Inc. Telecommunications - 2.16% Syniverse Holdings, Inc. (a) Telephone & Data Systems, Inc. Utilities - 5.44% California Water Service Group Central Vermont Public Service Corp. Middlesex Water Co. Portland General Electric Co. Westar Energy, Inc. TOTAL COMMON STOCKS (Cost $351,729,923) REAL ESTATE INVESTMENT TRUST - 0.71% Potlatch Corp. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $2,169,980) SHORT TERM INVESTMENTS - 18.74% Money Market Funds - 5.52% Fidelity Institutional Money Market Funds - Government Portfolio 0.04% (c) SEI Daily Income Trust Treasury Fund 0.01% (c) Principal Amount U.S. Treasury Bills - 13.22% 0.144%, 07/15/2010 (d) $ TOTAL SHORT TERM INVESTMENTS (Cost $85,079,849) Total Investments(Cost $438,979,752) - 99.99% Other Assets in Excess of Liabilities - 0.01% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) Variable rate security.The rate listed is as of June 30, 2010. (d) Rate shown is the effective yield based on the purchase price.The calculation assumes the security is held to maturity. Schedule of Investments June 30, 2010(Unaudited) Intrepid Income Fund Principal Amount Value CONVERTIBLE BONDS - 7.01% Ambulatory Health Care Services - 3.13% Chemed Corp. 1.875%, 05/15/2014 $ $ Merchant Wholesalers, Nondurable Goods - 2.07% Spartan Stores, Inc. 3.375%, 05/15/2027 Oil and Gas Extraction - 1.81% Bill Barrett Corp. 5.000%, 03/15/2028 TOTAL CONVERTIBLE BONDS (Cost $4,026,760) CORPORATE BONDS - 70.71% Apparel Manufacturing - 1.91% Perry Ellis International, Inc. 8.875%, 09/15/2013 Beverage and Tobacco Product Manufacturing - 1.50% Reynolds American, Inc. 6.500%, 07/15/2010 Chemical Manufacturing - 4.69% Church & Dwight Co., Inc. 6.000%, 12/15/2012 Clothing and Clothing Accessories Stores - 7.81% Collective Brands, Inc. 8.250%, 08/01/2013 Hanesbrands, Inc. 4.121%, 12/15/2014 (a) Computer and Electronic Product Manufacturing - 3.94% Communication & Power Industries, Inc. 8.000%, 02/01/2012 Construction of Buildings - 4.39% Blount, Inc. 8.875%, 08/01/2012 Electronics and Appliance Stores - 1.97% RadioShack Corp. 7.375%, 05/15/2011 Fabricated Metal Product Manufacturing - 4.31% Silgan Holdings, Inc. 7.250%, 08/15/2016 Silgan Holdings, Inc. 6.750%, 11/15/2013 Food Services and Drinking Places - 3.07% Brinker International, Inc. 5.750%, 06/01/2014 Merchant Wholesalers, Durable Goods - 2.72% Interline Brands, Inc. 8.125%, 06/15/2014 Merchant Wholesalers, Nondurable Goods - 2.10% Central Garden and Pet Co. 8.250%, 03/01/2018 Motor Vehicle and Parts Dealers - 2.74% PEP Boys - Manny Moe & Jack 7.500%, 12/15/2014 Performing Arts, Spectator Sports, and Related Industries - 4.07% Speedway Motorsports, Inc. 6.750%, 06/01/2013 Plastics and Rubber Products Manufacturing - 2.13% AEP Industries, Inc. 7.875%, 03/15/2013 Primary Metal Manufacturing - 2.90% Gibraltar Industries, Inc. 8.000%, 12/01/2015 (a) Professional, Scientific, and Technical Services - 5.46% Bio-Rad Laboratories, Inc. 7.500%, 08/15/2013 Valassis Communications, Inc. 8.250%, 03/01/2015 Publishing Industries (except Internet) - 7.67% American Greetings Corp. 7.375%, 06/01/2016 Scholastic Corp. 5.000%, 04/15/2013 Rental and Leasing Services - 3.09% Mobile Mini, Inc. 6.875%, 05/01/2015 9.750%, 08/01/2014 Telecommunications - 4.24% Syniverse Technologies, Inc. 7.750%, 08/15/2013 TOTAL CORPORATE BONDS (Cost $42,980,431) Shares REAL ESTATE INVESTMENT TRUST - 1.09% Potlatch Corp. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $630,133) SHORT TERM INVESTMENTS - 20.01% Money Market Funds - 2.37% SEI Daily Income Trust Treasury Fund 0.01% (a) Principal Amount U.S. Treasury Bills - 17.64% 0.142%, 07/15/2010 (b) $ 0.070%, 08/05/2010 (b) 0.107%, 08/19/2010 (b) TOTAL SHORT TERM INVESTMENTS (Cost $12,474,542) Total Investments(Cost $60,111,866) - 98.82% Other Assets in Excess of Liabilities - 1.18% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security.The rate listed is as of June 30, 2010. (b) Rate shown is the effective yield based on the purchase price.The calculation assumes the security is held to maturity. Schedule of Investments June 30, 2010 (Unaudited) Intrepid All Cap Fund Shares Value COMMON STOCKS - 81.48% Administrative and Support Services - 1.54% Mantech International Corp. (a) Animal Production - 0.92% HQ Sustainable Maritime Industries, Inc. (a) Beverage and Tobacco Product Manufacturing - 5.48% Brown-Forman Corp. - Class B Constellation Brands, Inc. (a) Hansen Natural Corp. (a) Lorillard, Inc. Broadcasting (except Internet) - 1.89% Comcast Corp. - Class A Chemical Manufacturing - 8.16% Endo Pharmaceuticals Holdings, Inc. (a) Gilead Sciences, Inc. (a) Johnson & Johnson Prestige Brands Holdings, Inc. (a) Computer and Electronic Product Manufacturing - 5.98% CSG Systems International, Inc. (a) Dell, Inc. (a) Tellabs, Inc. Credit Intermediation and Related Activities - 1.49% Fifth Street Finance Corp. Electronics and Appliance Stores - 1.76% Aaron's, Inc. Food and Beverage Stores - 3.78% Kroeger Co. Weis Markets, Inc. Food Manufacturing - 5.37% Kraft Foods, Inc. Sara Lee Corp. Insurance Carriers and Related Activities - 9.40% Baldwin & Lyons, Inc. - Class B Brown & Brown, Inc. Hilltop Holdings, Inc. (a) The Travelers Companies, Inc. Merchant Wholesalers, Nondurable Goods - 0.94% Central Garden and Pet Co. - Class A (a) Mining (except Oil and Gas) - 5.39% Newmont Mining Corp. Pan American Silver Corp. (b) Miscellaneous Manufacturing - 6.06% CR Bard, Inc. ICU Medical, Inc. (a) Jakks Pacific, Inc. (a) Performing Arts, Spectator Sports, and Related Industries - 2.13% International Speedway Corp. - Class A Pipeline Transportation - 1.01% WGL Holdings, Inc. Professional, Scientific, and Technical Services - 7.56% Bio-Rad Laboratories, Inc. (a) Cephalon, Inc. (a) EPIQ Systems, Inc. Total Systems Services, Inc. Publishing Industries (except Internet) - 3.29% John Wiley & Sons, Inc. - Class A Rental and Leasing Services - 1.54% Rent-A-Center, Inc. (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.40% Federated Investors, Inc. Support Activities for Transportation - 2.56% Tidewater, Inc. Telecommunications - 3.83% Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Cost $16,151,291) REAL ESTATE INVESTMENT TRUST - 2.15% Potlatch Corp. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $352,173) SHORT TERM INVESTMENTS - 16.54% Money Market Funds - 4.86% Fidelity Institutional Money Market Funds - Government Portolfio 0.04% (c) SEI Daily Income Trust Treasury Fund 0.01% (c) Principal Amount U.S. Treasury Bills - 11.68% 0.217%, 07/29/2010 (d) $ 0.202%, 09/23/2010 (d) 0.222%, 11/18/2010 (d) TOTAL SHORT TERM INVESTMENTS (Cost $3,397,171) Total Investments(Cost $19,900,635) - 100.17% Liabilities in Excess of other Assets - (0.17%) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) Variable rate security.The rate shown is as of June 30, 2010. (d) Rate shown is the effective yield based on purchase price.The calculation assumes the security is held to maturity. Footnotes to Schedules of Investments (Unaudited) 1. Fair Valuation Pricing Inputs The Trust has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The following is a summary of the inputs used, as of June 30, 2010, involving the Funds' assets carried at value.The inputs of methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. Description Level 1 Level 2 Level 3 Total The Intrepid Capital Fund Total Common Stock* $ $ - $ - $ Total Convertible Bonds* - - Total Corporate Bonds* - - Total Real Estate Investment Trust - - Total U.S. Treasury Bills - - Total Money Market Funds - - Total Fund $ $ $ - $ The Intrepid Small Cap Fund Level 1 Level 2 Level 3 Total Total Common Stock* $ $ - $ - $ Total Real Estate Investment Trust - - Total U.S. Treasury Bills - - Total Money Market Funds - - Total Fund $ $ $ - $ The Intrepid Income Fund Level 1 Level 2 Level 3 Total Total Convertible Bonds* $ - $ $ - $ Totol Corporate Bonds* - - Total Real Estate Investment Trust - - Total U.S. Treasury Bills - - Total Money Market Funds - - Total Fund $ $ - $ The Intrepid All Cap Fund Level 1 Level 2 Level 3 Total Total Common Stocks* $ $ - $ - $ Total Real Estate Investment Trust - - Total U.S. Treasury Bills - - Total Money Market Funds - - Total Fund $ $ $ - $ * For further information regarding security characteristics, please see the Schedules of Investments. 2. Federal Tax Information The cost basis of investments for federal income tax purposes at June 30, 2010 for Intrepid Capital Fund, Intrepid Small Cap, Intrepid Income Fund, and Intrepid All Cap Fund (collectively the "Funds"), were as follows*: Intrepid Capital Fund Intrepid Small Cap Fund Intrepid Income Fund Intrepid All Cap Fund Cost of Investments $ 151,071,642 Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Intrepid Capital Management Funds Trust By (Signature and Title)/s/ Mark F. Travis Mark F. Travis, President Date 8/24/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/Mark F. Travis Mark F. Travis, President Date 8/24/2010 By (Signature and Title)*/s/Donald C. White Donald C. White, Treasurer Date 8/24/2010 * Print the name and title of each signing officer under his or her signature.
